                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


TOMMIE E. EVANS,

                       Plaintiff,

       v.                                                     Case No. 17-C-1436

BRIAN FOSTER, et al.,

                       Defendant.


                                            ORDER


       On October 23, 2018, the court conducted a status hearing in the above matter. Plaintiff

Tommie E. Evans, appearing pro se, advised the court that he had been able to identify the John Doe

correctional officer named in his complaint. Evans indicated that actual name of the John Doe is

Correctional Officer Ross. Accordingly, the court granted the oral motion to amend the complaint

and substitute Correctional Officer Ross for John Doe in the original complaint.

       Based upon the foregoing, the Clerk is directed to refile the Complaint with Correctional

Officer Ross substituted for John Doe. Counsel for the defendants has agreed to accept service

pursuant to the Memorandum of Understanding with the court on behalf of Correctional Officer

Ross. Correctional Officer Ross is therefore granted 20 days from today to file an answer to the

Amended Complaint naming him as the John Doe defendant.

       SO ORDERED this 23rd           day of October, 2018.

                                             s/ William C. Griesbach
                                             William C. Griesbach, Chief Judge
                                             United States District Court
